DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 5/28/21.
3.    Claims 1 - 4 are pending.
4.   The drawings filed on 5/28/21 has been noted.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 - 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding independent claims 1 and 4, the claim include the limitations of “a special game which is triggered based on a result of the normal game and which is more advantageous than the normal game”. The term of “more advantageous” is a relative term, the relationship between the normal game and special game is unclear.


Claim Rejections - 35 USC § 101
9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 1, 2 and 4 – 8 and 10 - 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
11.	Step 1: 
Claims 1 - 3 are drawn to an apparatus.
Claim 4 is drawn to a method.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
12.	Step 2A: 
13.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
14.	Claim 1 is exemplary: 
 	“ An information processing system, comprising a storage device, and a controller programmed to execute a normal game, a special game which is triggered based on a result of the normal game and which is more advantageous than the normal game, and an additional game which is executed after the special game and which includes plural stages, wherein the controller is programmed to execute in the additional game: a process of providing an additional reward when shift related to the stages occurs so that a progress of the additional game reaches a final stage of the stages; and a process of storing a current state of the stages so that next execution of the additional game is started from a stored state of the stages, when the progress of the additional game does not reach the final stage of the stages”.

15.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claim 4 include substantially the same abstract idea as claim 1. Dependent claims 2 and 3 merely further define the abstract idea and are not significantly more than the abstract idea.
16.	The claimed abstract idea is related to the abstract idea of providing/conducting a game (i.e. a game with a normal game, a special game and an additional game) by following rules or instructions.
17.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
18.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as an information processing system, comprising a storage device, and a controller (i.e. generic computer). 
As an information processing system, comprising a storage device, and a controller (i.e. generic computer) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 

19.	Step 2B: 
20.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
21.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with an information processing system, comprising a storage device, and a controller (i.e. generic computer). 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
22.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
23.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384), showing the conventionality of these additional elements (FIG. 2 and paragraph 58).
24.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
26.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
27.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souza (US 20050054419) and in view of Matthews (US 20060160620).
30.	Regarding claims 1 and 4, Souza discloses an information processing system, comprising a storage device (i.e. memory device 14) (Abstract and paragraph 29 and
FIG. 2A), 
and a controller (i.e. processor part 12) programmed to execute a normal game (i.e. the base game described in paragraph 6), a special game (i.e. bonus game A described in paragraphs 78 - 80) which is triggered based on a result of the normal game and which is more advantageous (i.e. more advantageous via a bonus game) than the normal game, and an additional game (i.e. the combination of bonus game B and C) which is executed after the special game and which includes plural stages (i.e. the stages of bonus game B and C) (paragraphs 6 and paragraphs 29 and 78 – 86 and FIG. 2A and 7A – 7H)
wherein the controller (i.e. processor part 12) is programmed to execute in the additional game (i.e. the combination of bonus game B and C) (paragraphs 29 and 81 – 86 and FIG. 2A and 7C – 7H): 
a process of providing an additional reward (i.e. a bonus game award 162c of eight hundred seventy-four described in paragraph 86 and FIG. 7H) when shift related to the stages occurs so that a progress of the additional game reaches a final stage of the stages (paragraphs 81 – 86 and FIG. 7C – 7H); 
Souza fails to explicitly disclose the following limitations:
and a process of storing a current state of the stages into the storage device so that next execution of the additional game is started from a stored state of the stages, when the progress of the additional game does not reach the final stage of the stages.  
Matthews teaches:
and a process of storing a current state of the stages into the storage device (i.e. a database or other suitable storage medium 150 described in paragraph 51) so that next execution of the additional game (i.e. the Super Bowl" persistent bonus game) is started from a stored state of the stages (i.e. the stage related to the third quarter of the "Super Bowl" persistent bonus game), when the progress of the additional game does not reach the final stage (i.e. final part/end of the game of the "Super Bowl" persistent bonus game) of the stages (i.e. different portions of the Super Bowl" persistent bonus game) (paragraphs  33, 51 – 52, 55 - 56 and 79; paragraph 33 teaches the individual progress or status of that player be saved or recorded, such that the given player can access his or her bonus game and resume its progress at some later time and/or location).  
Therefore, it would have been obvious for one ordinary skilled the art at the time of the invention to have modified Souza and in view of Matthews to include the aforementioned method in order to attracting and retaining players with improved games and gaming machines (as described by Matthews, paragraph 6).
Regarding claim 4 (in addition to the limitations discussed above), Souza also discloses a step of resuming the additional game from a stored state of the stages (i.e. the state related to the third quarter of the "Super Bowl" persistent bonus game) in next execution of the additional game when the progress of the additional game does not reach the final stage (i.e. final part/end of the game of the "Super Bowl" persistent bonus game) of the stages in the additional game (i.e. different portions of the Super Bowl" persistent bonus game) (paragraphs  33, 51 – 52, 55 - 56 and 79).
31.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souza (US 20050054419) and in view of Matthews (US 20060160620) and further in view of YOSHIZAWA (US 20090239649).
32.	Regarding claim 2, Souza also discloses a user interface (i.e. an interface associated with the player-selectable selections described in paragraphs 8, 78 and 79) which receives an input from outside (i.e. input from input device 34, as shown in FIGS. 1A, the input device 34 is outside of the display part 16) (paragraphs 8, 33, 38, 78, 79 and FIGS. 1A and 7A – 7B).
The combination of Souza and Matthews teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
wherein the controller is programmed to execute a process of resetting a state of the stages into a first stage of the stages when the user interface does not receive an input for a predetermined time.  
YOSHIZAWA teaches:
wherein the controller (i.e. the controller described in paragraph 40) is programmed to execute a process of resetting a state of the stages into a first stage of the stages (i.e. a first stage with the bonus game-number/the accumulated value being the reset amount) when the user interface (i.e. the display/display interface described in paragraph 40) does not receive an input (i.e. via the input device described in paragraph 40) for a predetermined time (abstract and paragraph 40).
Therefore, it would have been obvious for one ordinary skilled the art at the time of the invention to have modified the combination of Souza and Matthews in view of to include the aforementioned method in order to achieve the predictable result of prevent long idle time at a gaming machine.

31.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souza (US 20050054419) and in view of Matthews (US 20060160620) and further in view of Garvey (US 20100075751).
32.	Regarding claim 3, Souza also discloses the controller is programmed to run application software (i.e. application/software that include the program code and the instructions described in paragraph 29) including the normal game, the special game, and the additional game (paragraphs 6 and paragraphs 29 and 78 – 86).  
The combination of Souza and Matthews teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
and to execute the process of resetting when the user interface receives a request of ending running of the application software.  
Garvey teaches:
and to execute the process of resetting when the user interface (i.e. the interface shown in FIG. 5) receives a request of ending running of the application software (FIG. 5 and paragraphs 50 and 51; The shutdown and/or the restart operations may be used, for example, to reset the operation of the wagering game machine).
Therefore, it would have been obvious for one ordinary skilled the art at the time of the invention to have modified the combination of Souza and Matthews in view of YOSHIZAWA to include the aforementioned method in order to provide additional tools to maintain and administrate gaming machines (as described by Garvey, paragraph 4).
Conclusion
33.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lemay (US 20020010018), Wadleigh (US 20040209662) and Colvin (US 20150031442).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KANG HU/Supervisory Patent Examiner, Art Unit 3715